 1 HANSON BRIDGETT LLP
   NEAL L. WOLF, SBN 202129
 2 nwolf@hansonbridgett.com
   425 Market Street, 26th Floor
 3 San Francisco, California 94105
   Telephone: (415) 777-3200
 4 Facsimile: (415) 541-9366

 5 Attorneys for Creditor(s)/Adversary Plaintiffs
   Souheil Jawad and Chaim Kolodny
 6

 7

 8                           UNITED STATES BANKRUPTCY COURT
 9               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
10

11 In re                                             Case No. 19-42273-WJL

12 Zenaida Penetrante,                               Chapter 13

13                                       Debtor.     COMPLAINT TO DETERMINE NON-
                                                     DISCHARGEABILITY OF DEBT
14
   SOUHEIL JAWAD and CHAIM                           Adversary No. ______
15 KOLODNY,

16                               Plaintiffs,
17 ZENAIDA PENETRANTE,

18                               Defendant.
19

20         For their Complaint to Determine Non-Dischargeability of Debt, Plaintiffs Souheil
21 Jawad and Chaim Kolodny allege as follows:

22         1.      Plaintiffs Souheil Jawad ("Jawad") and Chaim Kolodny ("Kolodny" and,
23 together with Jawad, "Plaintiffs") are residents of this District.

24         2.      Plaintiffs have never been listed or scheduled as creditors in this chapter 13
25 case by the Debtor Zenaida Penetrante ("Penetrante"), and did not learn of the filing of

26 this case until December 17, 2019, more than two months after the case was

27 commenced.

28         3.      On or about September 24, 2018 ("Date of Closing"), Jawad and Kolodny

Case: 20-04004     Doc# 1    Filed: 01/15/20   Entered: 01/15/20 12:27:42    Page 1 of 3
                      COMPLAINT TO DETERMINE NON-DISCHARGEABILITY OF DEBT
 1 purchased equity interests in an entity, known as Holistic Care at Home, Inc., a California

 2 corporation ("Holistic"), from Penetrante pursuant to a written "Stock Purchase

 3 Agreement." The equity interests that Jawad and Kolodny purchased from Penetrante

 4 represented, in the aggregate, seventy percent (70%) of the common stock of Holistic, a

 5 controlling interest in Holistic.

 6         4.      At and prior to the Date of Closing, Penetrante represented to the Plaintiffs

 7 that Holistic was completely free of debt, to any party whatsoever.

 8         5.      The foregoing representation was false and fraudulent.

 9         6.      Plaintiffs relied upon the foregoing representation, to their detriment, in
10 agreeing to enter into the above-described Stock Purchase Agreement.

11         7.      Since the Holistic Closing, Plaintiffs have learned that, at the time of the

12 Date of Closing, Holistic was saddled with debts totaling in excess of $350,000.

13         8.      As a result of the foregoing, Penetrante is liable to the Plaintiffs, and each

14 of them, in an amount to be determined by the Court, but in no event less than $350,000.

15         9.      The debt of Penetrante to the Plaintiffs, and each of them, is a debt for

16 money obtained by false pretenses, a false representation, or actual fraud within the

17 meaning of section 523(a)(2)(A) of the Bankruptcy Code.

18         10.     By reason of the foregoing, Plaintiff are entitled to a declaration and

19 judgment that (a) Penetrante is liable to each of the Plaintiffs, in an amount to be

20 determined by the Court, but in no event less than $350,000, and that (b) the foregoing

21 debts are not dischargeable under section 1328(b) of the Bankruptcy Code and Rule

22 4007 of the Federal Rules of Bankruptcy Procedure.

23         WHEREFORE, Plaintiffs Souheil Jawad and Chaim Kolodny respectfully request

24 that the Bankruptcy Court enter judgment in their favor and against Debtor Zenaida

25 Penetrante declaring that (a) Penetrante is liable to each of the Plaintiffs, in an amount to

26 be determined by the Court, but in no event less than $350,000, and that (b) the

27 foregoing debts are not dischargeable under section 1328(b) of the Bankruptcy Code.

28

Case: 20-04004     Doc# 1    Filed: 01/15/20      -2- 01/15/20 12:27:42
                                               Entered:                        Page 2 of 3
                      COMPLAINT TO DETERMINE NON-DISCHARGEABILITY OF DEBT
 1 DATED: January 15, 2020                        HANSON BRIDGETT LLP

 2
                                            By:          /s/ Neal L. Wolf
 3
                                                  NEAL L. WOLF
 4                                                Attorneys for Plaintiffs

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 20-04004   Doc# 1   Filed: 01/15/20      -3- 01/15/20 12:27:42
                                            Entered:                         Page 3 of 3
                   COMPLAINT TO DETERMINE NON-DISCHARGEABILITY OF DEBT
